An unpublis ‘ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

THE ALEXANDER GENDALL AND NO. 66575

LIL-Y GENDALL TRUST; AND >

CARMIC, INC., A NEVADA L,

CORPORATION, ‘ H L  D
Appellants? \ NW 13 29%
VS. 1

THE STATE OF NEVADA: ON MWW
RELATION OF ITS DEPARTMENT OF ML

TRANSPQRTATION, napurvm
Res ondent. ____Aﬁh

DRDER DISMISSING APPEAL

The parties have filed a stipulation to dismiss this; appeaL We
approve the stipuiatian and hereby dismiss this appeal. As provided in the
stipulatinn, each party shall bear their own costs and fees. NRAP 42(1)).

It is so ORDERED.

CIERK OF THE SUPREME- COURT

E TRAID‘IE K. LINDW
B‘Yz W,

00: Hon. Valerie J. Vega} District J udge
Law Ofﬁces of Kermitt L. Waters
Chapman Law Firm: P.0/LELS Vegas
Attorney GeneralfLas Vegas
Attorney GeneraUTransportation DivisionICarsen City
Eighth District Court Clerk

 

SUPHEME CouRT
OF
NEVADA

CLERK'S OHBEB

\,
 my 1 1‘4 ~52?) :57